DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/18/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high” in claims 2 and 4 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   Claims 3-4 and 11-18 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 2.  Claims 15-18 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cherns et al. (“The growth of In0.5Ga0.5N and InN on (111) Si using nanorod intermediate arrays”, 2013).
Regarding claims 1 and 10, Cherns discloses a method of forming an InGaN-based epitaxial layer comprising:
1) Directly growing a first InGaN-based layer on a Si substrate (p 55, col 2, lines 20 – p 56, col 1, line 1; p 57, col 1, lines 11-14); and
2) Growing a second InGaN-based layer on the first InGaN-based layer (“subsequent In/Ga-rich growth”; p 57, col 1, lines 11-14).
Regarding claim 2, Cherns discloses on the Si substrate, growing the first InGaN-based layer with a a high active-N-to-total metal flux ratio (“strongly N-rich”; p 56, col 1, line 2 – p 56, col 2, line 1).
Regarding claim 5, Cherns discloses an active N flux is continuously supplied by a radio frequency active plasma source (p 55, col 2, line 20 – p 56, col 2, line 1).
Regarding claim 8, Cherns discloses the InGaN-based epitaxial layer is grown with molecular beam epitaxy and metalorganic vapor deposition (p 55, col 2, lines 20 – p 56, col 2, line 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherns et al. (“The growth of In0.5Ga0.5N and InN on (111) Si using nanorod intermediate arrays”, 2013) as applied to claim 2 above, and further in view of Woo et al. (“Correlation between pit formation and phase separation in thick InGaN film on a Si substrate”; 6 Oct 2018; references to version in PTO-892) and Chang et al. (U.S. 9,396,936 B2; “Chang”).
Regarding claim 3, Cherns discloses growing the InGaN-based layer (p 57, col 1, lines 11-14) but does not disclose it is by metal modulation.  However, Woo discloses growing an InGaN-based layer using metal modulation (p 1558, col 2, lines 9-11).  This has the advantage of forming a high quality InGaN-based layer.  Woo discloses providing In, Ga, and N fluxes (Fig. 1(a)), simultaneously for time t1 (A, Fig. 1(a)), maintaining the N flux for time t2 (A, Fig. 1(a)) and interrupting the In flux (B, Fig. 1(a)), repeating for n times (p 1559, col 1, lines 20-22), wherein the time t2 is within the range of 2 and 20 seconds (p 1559, col 1, lines 20-22).
Yet, Cherns and Woo do not disclose the following:
The time t1 corresponds to 0.1 to 2.0 InGaN atomic layers;
N is an integer selected from 10 to 30;
Ga flux is interrupted.
Regarding (a), it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a t1 time corresponding to 0.1 and 2.0 InGaN atomic layers since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding (b), it would have been obvious to one having ordinary skill in the art at the time the invention was made to select an N value between 10 and 30 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding (c), Chang discloses interrupting a flow of precursors (col 2, lines 17-24).  This has the advantage of being able to modify the composition of the produced film.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Cherns with a metal modulation growth process including interrupting a flow of In and Ga, as taught by Woo and Chang, so as to form a high quality InGaN-based layer with a modifiable composition. 
Regarding claim 11, Cherns, Woo, and Chang disclose a time t1 (Woo: A, Fig. 1(a); p 1559, col 1, lines 16-18) but do not disclose it corresponds to a deposition of 0.4 to 0.7 InGaN atomic layers.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a t1 time corresponding to 0.4 and 0.7 InGaN atomic layers since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 12, Cherns, Woo, and Chang disclose a time t1 (Woo: A, Fig. 1(a); p 1559, col 1, lines 16-18) but do not disclose it corresponds to a deposition of 0.4 to 0.5 InGaN atomic layers.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a t1 time corresponding to 0.4 and 0.5 InGaN atomic layers since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 13, Woo discloses the time t2 corresponds to 10 seconds (p 1559, col 1, lines 20-22).
Regarding claim 14, Cherns, Woo, and Chang disclose repeating the cycle for n times (Woo: p 1559, col 1, lines 20-22) but does not disclose n is selected from 15 to 25.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select an N value between 15 and 25 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 4, 7, 9, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherns et al. (“The growth of In0.5Ga0.5N and InN on (111) Si using nanorod intermediate arrays”, 2013) as applied to claim 1 above.
Regarding claim 4, Cherns discloses growing the first InGaN-based layer with the high active N-to-total metal flux ratio (p 56, col 1, line 2 – p 57, col 1, line 1) but does not disclose the ratio is 2 or higher.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select the high active N-to-total metal flux ratio to be 2 or higher, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 7, Cherns discloses the InGaN-based epitaxial layer has an In content within the range of 0 and 1 (p 55, col 2, lines 12-14), the substrate temperature is 400-500°C during growth and the ratio of flux of precursors is varied (p 56, col 1, line 2 – p 56, col 2, line 5).  Cherns does not disclose when the In/Ga flux ratio is higher than 0.4, an InGaN epitaxial layer having an In content of higher than 30% is obtained at a growth temperature from 300 to 500°C.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select an In/Ga flux ratio higher than 0.4 so as to obtain an InGaN epitaxial layer with an In content of higher than 30%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 9, Cherns discloses growing the InGaN-based epitaxial layer (p 57, col 1, lines 11-14) implicitly with a growth rate but does not disclose that it is between 0.1 and 1 µm/h.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a growth rate of the InGaN-based epitaxial layer to be between 0.1 and 1 µm/h, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 15-16, Cherns discloses growing the first InGaN-based layer with the high active N-to-total metal flux ratio (p 56, col 1, line 2 – p 57, col 1, line 1) but does not disclose the ratio is 5 or higher or between 5 and 10.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select the high active N-to-total metal flux ratio to be 5 or higher or between 5 and 10, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 17, Cherns discloses growing the first InGaN-based layer (p 56, col 1, line 2 – p 57, col 1, line 1) implicitly with a thickness but does not disclose it is between 5 and 15 atomic layers.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a first InGaN-based layer thickness between 5 and 15 atomic layers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 18, Cherns discloses growing the first InGaN-based layer (p 56, col 1, line 2 – p 57, col 1, line 1) implicitly with a thickness but does not disclose it is between 8 and 12 atomic layers.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a first InGaN-based layer thickness between 8 and 12 atomic layers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 20, Cherns discloses the substrate temperature is 400-500°C during growth and the ratio of flux of precursors is varied (p 56, col 1, line 2 – p 56, col 2, line 5).  Cherns does not disclose when the In/Ga flux ratio is higher than 0.4, the growth temperature ranges from 420°C to 480°C.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select an In/Ga flux ratio higher than 0.4 and a growth temperature between 420°C and 480°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherns et al. (“The growth of In0.5Ga0.5N and InN on (111) Si using nanorod intermediate arrays”, 2013) as applied to claim 1 above, and further in view of Woo et al. (“Correlation between pit formation and phase separation in thick InGaN film on a Si substrate”; 6 Oct 2018; references to version in PTO-892).
Regarding claim 6, Cherns discloses Ga and In metal fluxes (p 57, col 1, lines 11-14) but does not disclose they are from Ga and In sources. However, Woo discloses forming an InGaN film using metal fluxes from Ga and In sources (p 1559, col 1, lines 4-22).  This has the advantage of forming a high quality InGaN-based layer.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Cherns with the metal fluxes from Ga and In sources, as taught by Woo, so as to form a high quality InGaN-based layer.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherns et al. (“The growth of In0.5Ga0.5N and InN on (111) Si using nanorod intermediate arrays”, 2013) and Woo et al. (“Correlation between pit formation and phase separation in thick InGaN film on a Si substrate”; 6 Oct 2018; references to version in PTO-892) as applied to claim 1 above, and further in view of Han et al. (U.S. 2012/0160157 A1; “Han”).
Regarding claim 19, Cherns and Woo disclose using Ga and In sources (see claim 6 rejection above) but do not disclose the Ga and In sources are metal organic precursors of the pure Ga and In metals.  However, Han discloses using Ga and In sources that are metal organic precursors of the Ga and In metals ([0018]).  This has the advantage of using commonly used precursors materials and are thus readily available.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Cherns and Woo with using Ga and In sources that are metal organic precursors of the Ga and In metals, as taught by Han, so as to utilize readily available precursors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        5/3/2022